RESOLUCIÓN
San Juan, Puerto Rico, a 23 de junio de 1969
Para tener efecto inmediato se enmienda de la manera siguiente la Regla 8(b) del Reglamento del Tribunal Supremo:

Regla 8(b)

(b) La Junta Examinadora de Aspirantes al Ejercicio de la Abogacía se compondrá de un juez de este Tribunal, designado periódicamente por el Tribunal, quien la presidirá, y siete abogados con más de cinco años en el ejercicio de la profesión en Puerto Rico, de reconocida capacidad y que se hayan distinguido por su interés en la educación legal, designados por el Tribunal Supremo por un término de tres años. En el caso de que ocurriere una vacante el Tribunal designará el sucesor, quien ejercerá sus funciones por el resto del término para el cual fue nombrado su antecesor.
Cuando las circunstancias lo requieran, el Tribunal podrá aumentar el número de miembros de la Junta mediante reso-lución adoptada al efecto. Los miembros así designados ocu-parán sus cargos por el término que el Tribunal determine.
La Junta someterá a los aspirantes a un examen escrito que se ofrecerá en español.
Después de haber fracasado en cinco ocasiones, sólo se admitirá a examen a aquellos aspirantes que acrediten, a satisfacción del Tribunal, haber proseguido diligentemente ulteriores estudios del Derecho. Irrespectivamente de lo pre-cedentemente dispuesto se admitirá a examen en dos ocasiones *842adicionales a aquellos aspirantes que a esta fecha hubieren fracasado en cuatro o más ocasiones.
La Junta preparará un reglamento para su funciona-miento el cual someterá para la aprobación del Tribunal.
Los miembros de la Junta que no sean funcionarios o empleados del Estado Libre Asociado o de cualquiera de sus organizaciones, instrumentalidades o corporaciones públicas percibirán una dieta de $30 por cada día en que presten servicios como miembros de la Junta.
La Junta tendrá un Secretario Ejecutivo con los deberes y facultades que se fijen por el Tribunal y la Junta.
Los miembros actuales de la Junta continuarán en sus cargos hasta la expiración del término por el cual fueron designados.
Lo acordó el Tribunal y firma el Señor Juez Presidente, quien se reserva el derecho a exponer por escrito el alcance de su concurrencia en esta resolución. Los Jueces Asociados Señores Hernández Matos y Santana Becerra votaron en contra del párrafo cuarto de la precedente Regla, en ausencia de una disposición expresa dándole efecto prospectivo y se reservan el derecho de fundamentar sus criterios por escrito. El Juez Asociado Señor Blanco Lugo, de ser ello necesario, se reserva el derecho de expresar su criterio por escrito.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
ÍFdo.) Joaquín Berrios

Secretario